Citation Nr: 0324980	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1961 to May 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Manila, 
Philippines, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1995; the immediate cause of 
death was an acute myocardial infarction.  

2.  Hypertension was first manifested in November 1964, which 
was within one year of discharge from active service.  

3.  Medical opinion has stated that the hypertension treated 
in 1964 was the first manifestation of the hypertension 
diagnosed in 1982, and that the veteran's hypertension 
remained unsymptomatic between 1964 and 1982 in spite of 
progressive cardiovascular damage during that period. 


CONCLUSION OF LAW

The cause of the veteran's death was incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, contends that 
entitlement to service connection for the cause of the 
veteran's death is warranted.  She notes that the veteran 
died of a myocardial infarction.  The appellant argues that 
the veteran developed hypertension during active service, and 
that this disability led to the heart disease and subsequent 
myocardial infarction that caused the death of the veteran.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  Given the favorable nature of 
this decision, no further discussion of the VCAA is required. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of 
hypertension during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

When a veteran dies after December 31, 1956, from a service- 
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 
1310(a).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service- connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312. 

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

The veteran's death certificate states that he died on April 
[redacted], 1995.  The place of death was a medical clinic.  The 
immediate cause of death was an acute myocardial infarction.  

The veteran's service medical records show that his blood 
pressure upon entrance into active service was 138/86.  The 
cardiovascular examination was considered abnormal due to a 
grade one systolic murmur along the left sternal border 
unchanged by exercise.  However, this was not considered 
disqualifying.  The remainder of the service medical records 
are negative for evidence of hypertension or a heart 
disability.  The May 1964 discharge examination indicated 
that the veteran's blood pressure was 120/78.  The 
cardiovascular examination was normal.  The veteran answered 
"no" to a history of high or low blood pressure on a Report 
of Medical History obtained at that time, and denied a 
history of all other relevant symptomatology.  

Post service medical records include private treatment 
records from November 1964.  These show that the veteran was 
seen with complaints of chest pain on November 10, 1964.  His 
blood pressure was found to be 160/110.  Enlargement of the 
heart was also noted.  He was placed on medication to control 
hypertension.  The records further show that the veteran 
continued to be seen on a daily basis through November 18, 
1964.  Blood pressure readings of 160/90 and 140/88 were 
recorded during this time.  

Additional post service medical records include the report of 
a private medical examination conducted in June 1992.  The 
veteran had been seen with complaints of persistent 
headaches, nausea and vomiting, and dizziness.  He had 
essential hypertension, with a blood pressure of 180/90.  The 
diagnoses included hypertension and cardiac distress, and the 
prognosis was very poor.  A June 1992 medical certificate 
from the veteran's private doctor that accompanied this 
report stated that he had treated the veteran for 
hypertension from February 1982 to the present.  

The veteran was afforded a VA examination in January 1994.  
He had a history of hypertension and heart disease, but 
denied any episode of cardiac arrest.  On examination, his 
blood pressure was 190/100.  The diagnosis included 
hypertension, probably essential, poorly controlled, with no 
history of cardiac arrest.  

An April 2000 letter from a private doctor stated that he had 
seen the veteran for heart enlargement with essential 
hypertension from November 10, 1964, to November 18, 1964.  
An additional letter that repeated this assertion was 
received from the same doctor in August 2002.  

An opinion was obtained from a VA doctor in June 2003.  After 
a review and discussion of the veteran's medical history, the 
doctor opined that the veteran was already in stage three 
hypertension in 1964.  She added that it was not unusual for 
patients to be asymptomatic even with elevated blood 
pressure, and that patients with uncomplicated hypertension 
might remain asymptomatic in spite of the progressive 
cardiovascular damage that may occur over a period of 15 to 
20 years.  She stated that this was the course manifested by 
the veteran.  Therefore, it was likely that the high blood 
pressure treated in 1964 was the first manifestation of 
hypertension that was detected in 1982.  

The Board finds that entitlement to service connection is 
merited for the cause of the veteran's death.  While there is 
no evidence of treatment or a diagnosis of hypertension 
during active service, the November 1964 private treatment 
records show that the veteran was seen for essential 
hypertension at that time.  This treatment falls within the 
one year presumptive period for hypertension that follows 
discharge from active service.  Although there is no evidence 
of further treatment for hypertension until 1982, the June 
2003 VA medical opinion states that it is likely that the 
high blood pressure treated in 1964 was the first 
manifestation of the hypertension that was detected in 1982.  
Furthermore, the examiner stated that it was not unusual for 
hypertension to remain asymptomatic in spite of progressive 
cardiovascular damage over a period of 15 to 20 years, and 
that this was what had happened to the veteran.  Although the 
examiner did not explicitly state that it was the 
hypertension and heart damage that led to the veteran's 
myocardial infarction, the Board believes that this is the 
implication, and further notes that the benefit of 



	(CONTINUED ON NEXT PAGE)





the doubt is to be resolved in favor of the appellant.  
Therefore, entitlement to service connection for the cause of 
the veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



